         Case 1:17-cv-02972-RDB Document 437 Filed 12/23/19 Page 1 of 2




                                                                                       Timothy C. Lynch
                                                                                      Managing Principal
                                                                             Direct Dial: (410) 209-6436
                                                                               Facsimile: (410) 209-6435
                                                                          Email: tlynch@offitkurman.com

                                             December 23, 2019

VIA ECF

 The Honorable Richard D. Bennett
 District Judge
 United States District Court for the
 District of Maryland (Northern Division)
 101 West Lombard Street
 Chambers 5D
 Baltimore, MD 21201

RE:    Keyes Law Firm, LLC, Plaintiff
       v. Napoli Bern Ripka Shkolnik, LLP, et al., Defendants
       U.S.D.C. (D.MD) Civil Action No. 17-cv-02972(RDB)

Dear Judge Bennett:

        I am writing on behalf of the Defendants referred to as the “Napoli Defendants”. The Order
that you signed on December 19, 2019, requires the Defendants to obtain to post a surety bond by
noon today. My clients started the process of trying to get a bond late in the afternoon on the
December 19th but they have had one business day to get a bond in place because of the intervening
weekend. Posting a corporate bond requires an application and it requires the bonding company
to perform underwriting. In short, none of the bonding companies that they have been dealing
with can underwrite a bond of almost two million dollars in a day, including Atlantic, which issued
the last bond. The fact that most of the bonding companies are closed for the next two days and
most are understaffed this time of year is also a reality that bonding companies are dealing with,

        I have spoken with my clients as well as their CFO and they are working diligently on
obtaining a bond, but we respectively request that you extend the timeline for the Defendants to
obtain a bond for two weeks until Friday January 10, 2020 to give them some additional time to
obtain a bond. That is still within the thirty-day window contemplated by the rules.
         Case 1:17-cv-02972-RDB Document 437 Filed 12/23/19 Page 2 of 2




       Thank you for your consideration.

                                              Respectfully submitted,

                                              /s/ Timothy Lynch

                                              Timothy Lynch


cc: All counsel of record (via ecf / email)
